DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Application Status
Claims 1-2, 4-8, 10-12, 19-20, and 22-23 are pending. Claims 14-18 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a non-selected group, election was made without traverse in the reply filed on 29 June 2021. Claims 1-2, 4, 7-8, 10, 19-20, are currently amended.  Claims 3, 9, 13, 21, and 24 are cancelled.  

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/04/2022 has been entered.
 
Priority  
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.


Response to Arguments
Applicant’s amendments and/or arguments, with respect to the claim interpretation under 35 USC 112(f) as set forth in the Office Action of 04 January 2022 have been fully considered are not persuasive.  Examiner notes that applicant did not present any arguments in regards the claim interpretation under 35 USC 112(f) as set forth in the office action of 04 January 2022 and the amendments do not overcome all the addressed claim interpretation, specifically “a geographical positioning unit configured to establish a geographical position of a terrain”. As such the claim interpretation under USC 112(f) is maintained. 
Applicant’s arguments/amendments, with respect to the rejection of claim 24 under 35 USC 112(b) as set forth in the Office Action of 04 January 2022 have been fully considered and are persuasive. As such, the rejection of claim 24 under 35 USC 112(b) as previously presented has been withdrawn. 
Applicant’s arguments with respect to claims 1-2, 4-8, 10-12, 19-20, and 22-23 under USC 103 as being unpatentable over Corcoran in view of Sandomirsky in view of Stentz have been fully considered but not all are persuasive. 

Applicant specifically agues Corcoran does not disclose, "determine a shape of the terrain segment ahead of the vehicle that is to be moved on ground at the terrain segment, based on sensor measurements obtained from at least one sensor mounted in or on the vehicle" as is recited in independent claim 1.
The examiner has carefully considered applicant’s arguments and respectfully disagrees. Applicant is reminded that claims must be given their broadest reasonable interpretation. These features are taught by Corcoran specifically at paragraphs [0029-0030], [0039] and [Figs. 1A-C], Corcoran teaches the mobile machine moving forward toward a surface 13 (see at least Fig. 1B-1C] that is not yet compacted (non-compacted shape or compacted) determined by a sensor(s), see sensor 138 and 38 which are part of the vehicle, and under the broadest reasonable interpretation are detecting distance to terrain surface 13, Figs. 1A-C shows that the sensor is placed in front of the vehicle and thus detecting the terrain surface 13 ahead of the vehicle.).
With respect to arguments regarding the teachings of “predicting a distance between the at least one sensor of the vehicle and the ground at the terrain segment based on the determined shape of the terrain segment ahead of the vehicle, wherein the predicted distance represents a distance that would occur if the vehicle drove on top of the determined shape”, the examiner have fully considered these arguments but are moot because the new ground of rejection does not rely on any reference(s) applied in the prior rejection of record for any teaching or matter specifically challenged in these arguments.
.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a geographical positioning unit configured to establish a geographical position of a terrain segment” in claim 20. Corresponding structure for geographical positioning unit is found in page 9 lines 11-31 as a positioning device determining the geographical position of the vehicle or soft soil based on satellite navigation system (Navstar GPS DGPS and GLONASS, etc.).
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4-8, 10-12, 19-20, and 22-23 are rejected under 35 U.S.C. 103 as being unpatentable over Corcoran et al (US20120173090) in view of Damme (US20290261550) in view of Sandomirsky et al (US20090173147) in view of Stentz et al (US7272474). 
With respect to claim 1, Corcoran teaches a control unit for a vehicle (see at least [0014] and [0020]), the vehicle having one or more sensors (see at least [0029]); the control unit comprising a processor, memory, and a receiving circuit configured for receiving a set of signals from the one or more sensors (see at least [0020]-0021]); wherein the control unit is configured to: while the vehicle is moving forward in a driving direction toward a terrain segment ahead of the vehicle, a) determine a shape of the terrain segment ahead of the vehicle that is to be moved onto ground at the terrain segment, based on sensor measurements obtained from at least one sensor mounted in or on the vehicle (see at least [0029-0030], [0039] and Figs. 1A-C], Corcoran teaches the mobile machine moving forward toward a surface 13 (see at least Fig. 1B-1C] that is not yet compacted (non-compacted shape or compacted) determined by a sensor(s), see sensor 138 and 38 which are part of the vehicle, and under the broadest reasonable interpretation are detecting distance to terrain surface 13, Figs. 1A-C shows that the sensor is placed in front of the vehicle and thus detecting the terrain surface 13 ahead of the vehicle.); determine that the terrain segment is to be avoided by the vehicle due to insufficient bearing capacity of the ground at the terrain segment (see at least [0038], Corcoran teaches avoiding areas based on moisture content and inability to properly support the mobile machine.), wherein the control unit is configured to move the vehicle away from the terrain segment when it is determined that the terrain segment is to be avoided by the vehicle due to insufficient bearing capacity of the ground at the terrain segment (see at least [0017], [0027], [0030], [0041], [0043], and [0049-0050], Corcoran teaches that the machine mobile could be controlled autonomously under the control of one or more information-processors 12 and further teaches determining that a moisture content of the area and inability to support the mobile machine is avoided by the information-processors 12  directing the mobile machine across away from that area.).
Corcoran do not specifically teach b) predicting a distance between the at least one sensor of the vehicle and the ground at the terrain segment, based on the determined shape of the terrain segment ahead of the vehicle. 
Damme taches a distance between the at least one sensor of the vehicle and the ground at the terrain segment, based on the determined shape of the terrain segment ahead of the vehicle (see at least [0020], and [0090-0097], Damme teaches predicting current properties (ground softness, slope, etc.) and locations of possible/predictive bottoming or sinking of wheel, thus implying predicting the distance to that location based on the shape/properties of the terrain).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Corcoran to incorporate Damme’s teachings of predicting a distance between the at least one sensor of the vehicle and the ground at the terrain segment, based on the determined shape of the terrain segment ahead of the vehicle. This would be done to improve real time control of a vehicle driving on a terrain with varying characteristics (see Damme 0002-0003). 




However, Corcoran as modified by Damme do not specifically teach c) obtain, from the at least one sensor, a measure of the distance between the at least one sensor of the vehicle and the ground wherein the predicted distance represents a distance that would occur if the vehicle dove on top of the determined shape.
However, Sandomirsky teaches c) obtain, from the at least one sensor, a measure of the distance between the at least one sensor of the vehicle and the ground (see at least [0016-0017], Sandomirsky teaches a sensor for measuring a distance between the sensor and track made in the soil when traveled over the location (second instance).); wherein the predicted distance represents a distance that would occur if the vehicle dove on top of the determined shape (see at least [0016-0017], Sandomirsky teaches a sensor for measuring a distance between the sensor and track made in the soil when traveled over the location (second instance)). 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Corcoran as modified by Damme to incorporate the teachings of Sandomirsky obtain, from the at least one sensor, a measure of the distance between the at least one sensor of the vehicle and the ground wherein the predicted distance represents a distance that would occur if the vehicle dove on top of the determined shape. As Corcoran as modified by Damme teaches avoiding compaction machines on areas of low bearing capacity (see para 0030) and Sandomirsky teaches determining soil strength at locations ahead of the vehicle, the combination would be done to increase and improve passing of a vehicle on a terrain where the soil may be of various characteristics (see Sandomirsky para 0002). 
Furthermore, Corcoran as modified by Damme and Sandomirsky do not specifically teach d) determine that the terrain segment is to be avoided by the vehicle due to insufficient bearing capacity of the ground at the terrain segment when the predicted distance between the at least one sensor and the ground exceeds the measured distance between the at least one sensor and the ground. However, Stentz teaches determine that the terrain segment is to be avoided by the vehicle due to insufficient bearing capacity of the ground at the terrain segment when the predicted distance between the sensor and the ground exceeds the measured distance between the sensor and the ground (see at least [Col. 4-lines 24-31], [Col. 5 lines 1-12], [Col. 6lines 4-34], and [Col. 6 line 66- Col. 7 line 60], Stentz teaches measuring clearance of the vehicle based on actual and predicted terrain sensor measurements and texture measurements of the terrain.). 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Corcoran as modified by Damme and Sandomirsky to incorporate the teachings of Stentz determine that the terrain segment is to be avoided by the vehicle due to insufficient bearing capacity of the ground at the terrain segment when the predicted distance between the at least one sensor and the ground exceeds the measured distance between the at least one sensor and the ground. This would be done to further improve accuracy of predicted terrain features that the vehicle may traverse to increase safety of the vehicle (see Stentz Col. 9 lines 41-55). 
With respect to claim 2, Corcoran discloses establishing a geographical position of the terrain segment that has been determined to be avoided, based on information obtained from a positioning device in the vehicle based on one or more satellite navigation systems(see at least [0022], [0038-0039], and [Fig. 2]); and store coordinates of the established geographical position in a database (see at least [0022], [0038-0039], and [Fig. 2]), and the stored coordinates are associated with information concerning the insufficient bearing capacity of the terrain segment to be avoided (see at least [0022], [0038-0039], and [Fig. 2]).
With respect to claim 4, Corcoran discloses an estimated softness value is stored and is associated with the stored coordinates of the established geographical position in the database (see at least [0022], [0038-0039], and [Fig. 2]). 
However, Corcorando as modified by Damme do not specifically teach estimating a softness value of the determined terrain segment that is determined to be avoided based on an axle load of the vehicle and on a wheel shape of the vehicle. 
Sandomirsky teaches estimating a softness value of the determined terrain segment that is determined to be avoided based on an axle load of the vehicle and on a wheel shape of the vehicle (see at least [0013], [0015], [0035], and [0039]).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Corcoran as modified by Damme to incorporate the teachings of Sandomirsky of estimating a softness value of the determined terrain segment that is determined to be avoided based on an axle load of the vehicle and on a wheel shape of the vehicle. As Corcoran teaches avoiding compaction machines on areas of low bearing capacity (see para 0030) and Sandomirsky teaches determining soil strength at locations ahead of the vehicle, the combination would be done to increase and improve passing of a vehicle on a terrain where the soil may be of various characteristics (see Sandomirsky para 0002).
Furthermore, Corcoran as modified by Damme and Sandomirsky do not specifically teach estimating a softness value of the determined terrain segment that is determined to be avoided based on a difference in size between the predicted distance between the at least one sensor and the ground and the measured distance between the at least one sensor and the ground.
Stentz teaches estimating a softness value of the determined terrain segment that is determined to be avoided based on a difference in size between the predicted distance between the at least one sensor and the ground and the measured distance between the at least one sensor and the ground (see Stentz at least [Col. 6 line 64 - Col. 7 lines 60], and [Col. 8 lines 14-34], Stentz teaches facilitating comparing predicted terrain characteristic with actual (measured) terrain characteristic for analysis of the terrain,). 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Corcoran as modified by Damme and Sandomirsky to incorporate the teachings of Stentz of estimating a softness value of the determined terrain segment that is determined to be avoided based on a difference in size between the predicted distance between the at least one sensor and the ground and the measured distance between the at least one sensor and the ground. This would be done to further improve accuracy of predicted terrain features that the vehicle may traverse to increase safety of the vehicle (see Stentz Col. 9 lines 41-55). 
With respect to claim 5, Corcoran discloses prohibit the vehicle to stop at the terrain segment, determined to be avoided when it has been determined that the terrain segment is to be avoided by the vehicle (see at least [0041], Corcoran discloses planning a route for the vehicle and traversing the route to a particular point without stopping the vehicle (prohibiting to stop the vehicle.)).
With respect to claim 6, Corcoran as modified by Damme do not specifically disclose deleting stored information from the database when a predetermined time period has passed after the determined moment in time. Sandomirsky teaches deleting stored information from the database when a predetermined time period has passed after the determined moment in time (see at least [0056]). 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Corcoran as modified by Damme to incorporate the teachings of Sandomirsky of deleting stored information from the database when a predetermined time period has passed after the determined moment in time. As Corcoran teaches avoiding compaction machines on areas of low bearing capacity (see para 0030 and Sandomirsky teaches determining soil strength at locations ahead of the vehicle, the combination would be done to increase and improve passing of a vehicle on a terrain where the soil may be of various characteristics (see Sandomirsky para 0002).
Furthermore, Corcoran as modified by Damme and Sandomirsky do not specifically teach determining a moment in time to be stored and storing the determined moment in time to be associated with the stored coordinates of the established geographical position stored in the database. Stentz teaches determining a moment in time to be stored and storing the determined moment in time to be associated with the stored coordinates of the established geographical position stored in the database (see at least [Col. 9 lines 22-40]). 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Corcoran as modified by Damme and Sandomirsky to incorporate the teachings of Stentz of estimating a softness value of the determined terrain segment that is determined to be avoided based on a difference in size between the predicted distance between the at least one sensor and the ground and the measured distance between the at least one sensor and the ground. This would be done to further improve accuracy of predicted terrain features that the vehicle may traverse to increase safety of the vehicle (see Stentz Col. 9 lines 41-55). 

With respect to claims 7, 8, 10, 11, and 12, they are method claims that recite substantially the same limitations as the respective control unit claims 1, 2, 4, 5, and 6. As such, claims 7, 8, 10, 11, and 12 are rejected for substantially the same reasons given for the respective control unit claims 1, 2, 4, 5 and 6 are incorporated herein.
With respect to claims 19 and 20, they are system claims that recite substantially the same limitations as the respective control unit claims 1 and 2. As such, claims 19 and 20 are rejected for substantially the same reasons given for the respective control unit claims 1 and 2 are incorporated herein.
With respect to claim 22, it is directed to a computer program product comprising a non-transitory recording medium comprising program code for performing a method that recite substantially the same limitations as the respective control unit claim 1. As such, claim 22 is rejected for substantially the same reasons given for the respective control unit claim 1 is incorporated herein.
With respect to claim 23, it is directed to a vehicle which comprises the control unit of claim 1, therefore performing the steps of claim 1. As such, claim 23 is rejected for substantially the same reasons given for the respective control unit claim 1 is incorporated herein.

Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDALLA A KHALED whose telephone number is (571)272-9174.  The examiner can normally be reached on Monday-Thursday 8:00 Am-5:00, every other Friday 8:00A-5:00AM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris Almatrahi can be reached on (313) 446-4821.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/A.A.K./Examiner, Art Unit 3667  

/RACHID BENDIDI/Primary Examiner, Art Unit 3667